In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00093-CR



            WILLIE LEE BROWN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41,052-A




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       Willie Lee Brown entered into an open plea of guilty to driving while intoxicated (DWI),

third or more. Brown appeals his conviction and sentence of three years’ imprisonment on the

grounds that the evidence was insufficient because (1) “no judgments of conviction were offered

into evidence to prove the two prior” DWIs and (2) “there never was any signed waiver of the

confrontation of witnesses as required by Art. 1.15, Tex. Code Crim. P.” Finding that the plea

admonishments and stipulation of evidence entered into by Brown disposes of these grounds, we

affirm the trial court’s judgment.

       Article 1.15 of the Texas Code of Criminal Procedure states, in part, that “evidence may

be stipulated if the defendant in such case consents in writing, in open court, to waive the

appearance, confrontation, and cross-examination of witnesses.” TEX. CODE CRIM. PROC. ANN.

art. 1.15 (West 2005). “No trial court is authorized to render a conviction in a felony case,

consistent with Article 1.15, based upon a plea of guilty ‘without sufficient evidence to support

the same.’” Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009) (quoting TEX. CODE

CRIM. PROC. art. 1.15). “[T]he defendant may enter a sworn written statement, or may testify

under oath in open court, specifically admitting his culpability or at least acknowledging

generally that the allegations against him are in fact true and correct.” Id. “[S]o long as such a

judicial confession covers all of the elements of the charged offense, it will suffice to support the

guilty plea.” Id.

       Brown argues that there was no consent “to waive the appearance, confrontation, and

cross-examination of witnesses” in writing. TEX. CODE CRIM. PROC. ANN. art. 1.15. The record


                                                 2
demonstrates otherwise. Brown signed written plea admonishments 1 on the date of his plea

stating, “Joined by my attorney, I waive and give up my right to a jury in this case under Art.

1.15 CCP., [sic] I waiver [sic] and give up the right to appearance, confrontation and cross-

examination of the witnesses and I consent to oral and written stipulations of evidence.” The

“waiver of jury trial . . . and the stipulations of evidence pursuant to Art. 1.15 C.C.P.” were

approved in writing by the trial judge, Brown’s counsel, and the State. During a hearing held on

the waiver of a jury trial, Brown stated that he understood the import of this waiver, which had

been explained to him by his attorney.

        The State’s indictment in this case listed the two predicate DWI offenses.                          Brown

complains that no judgment convicting him of the underlying DWI was entered into evidence.

However, Brown signed a written stipulation of evidence containing the following language: “I

further state that I have read the indictment or information filed in this case and that I committed

each and every allegation it contains. I am guilty of the offense alleged as well as all lesser

offenses.” A second stipulation of evidence, offered into evidence at the plea hearing, was also

signed on the same date in which Brown’s prior offenses were specifically listed by cause

number and date of conviction.             Once again, Brown admitted to being convicted of these

predicate DWI offenses. This stipulation was signed and approved by the trial judge. A

stipulation of evidence is a proper method of proving prior convictions. Flowers v. State, 220



1
 Brown argues that this waiver was insufficient to meet the requirements of Article 1.15 because it was listed under
a section called “Written Plea Admonishments,” and the failure of another “title or other designation to demarcate it
as something different, ie, as a change to some other content or idea or concept, such as a consent to waive the
appearance and confrontation of witnesses” rendered the waiver ineffective. Brown cites no authority for this
proposition.
                                                         3
S.W.3d 919, 921–22 (Tex. Crim. App. 2007). At the plea hearing, Brown admitted that he “had

some misdemeanor DWIs in the past.”

       We find that the requirements of Article 1.15 were met. Because judicial confession

alone is sufficient to satisfy the requirements of Article 1.15, we find that the evidence was

legally sufficient to sustain Brown’s conviction. See Menefee, 287 S.W.3d at 13–15.

       We affirm the trial court’s judgment.



                                                   Jack Carter
                                                   Justice

Date Submitted:       March 18, 2013
Date Decided:         March 19, 2013

Do Not Publish




                                               4